Citation Nr: 1226100	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970, and from July 2003 to January 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for hypertension. 

The issue on appeal was last before the Board in February 2011 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds that additional development is required concerning the claim for service connection for hypertension. 

When the claim was last before the Board in February 2011, it was remanded to obtain a clarification regarding a VA examiner's opinion.  At that time, the Board noted that a report of a March 2009 VA examination included the opinion that the Veteran's blood pressure "did not increase significantly in the military service."  The Board found that use of the word "significantly" by the examiner needed to be clarified.  The Board's remand instructions directed that the examiner who conducted the March 2009 VA examination was to be contacted and requested to clarify the statement that the Veteran's blood pressure did not increase "significantly" in military service.  The examiner was specifically directed to indicate whether there is evidence of permanent worsening of the Veteran's underlying hypertension in service.  The examiner was further directed to include a discussion as to whether the findings on an abnormal stress test, CT scans, and other coronary tests conducted in December 2004 indicated that the Veteran's hypertension worsened during service.  If the examiner found that the Veteran had pre-existing hypertension which was permanently worsened during service, the examiner was directed to provide an opinion as to whether the hypertension worsened beyond normal progression of the disorder during service.  Finally, the Board's February 2011 remand instructions set out that the examiner should provide the rationale for the conclusions reached.  

As noted in the prior remand, upon his entrance examination in October 2002, the Veteran had blood pressure readings of 170/98, 163/96, and 154/94.  It was noted that the Veteran's hypertension was controlled with medications at that time.  Treatment records in September 2003 revealed blood pressure readings of 156/95 systolic and 153/95.  The Veteran reported that his home blood pressure readings were between 120 to 130 systolic over 79 to 90 diastolic.  A February 2004 fitness assessment indicated that the Veteran's blood pressure on that occasion was 134/84.  A June 2004 service treatment record noted that the Veteran's blood pressure on that occasion was 155/91.  September 2004 service treatment records indicated that the Veteran's blood pressure was 130/86 and 169/90.  A blood pressure reading during the January 2005 separation examination was 133/91.

The Veteran's hypertension was noted on his entrance examination to his second period of service and clearly pre-existed service.  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In March 2011, an addendum to the March 2009 VA examination report was produced.  In pertinent part, the examiner wrote "[f]rom blood pressure measurements obtained, there appears to be worsening of hypertension in the military service."  The examiner also opined that there was no evidence that increased blood pressure during military service aggravated coronary artery disease beyond its normal course, as recorded blood pressures were all within normal range.  The Board notes that service connection for coronary artery disease has been granted, so the question of whether that disorder was worsened by his hypertension during service is not relevant to the claim for service connection for hypertension.  

Unfortunately, the March 2011 addendum was not fully responsive to the Board's remand instructions.  The examiner found evidence of a worsening of hypertension but then suggested the blood pressures were all within normal range.  The examiner also did not provide any opinion regarding whether the worsening of hypertension was permanent and beyond the normal progression of the disorder.  A rationale for why he found that hypertension appeared to worsen during active duty was also not provided.  Indeed, the blood pressure reading on the separation examination is lower than all of the readings on the entrance examination, and the readings taken during service appear consistent with at least one of the three readings taken at entrance.  As a result of the above, the Board finds the issue on appeal must, again, be returned to the examiner who conducted the March 2009 VA examination, if available, to obtain clarifying opinions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the March 2009 VA hypertension examination and provided the March 2011 addendum, if available.  The examiner should review the claims file and provide opinions with respect to the following: 

(a) Please clarify the basis for concluding that hypertension worsened during service, as you stated that blood pressure readings reflected worsening but then stated that the blood pressures were all within normal range as the reason coronary artery disease was not aggravated by hypertension during service.  In responding to this question, please address the blood pressure readings in the service treatment records and separation examination and whether they reflect permanent worsening of the underlying hypertension (as opposed to a temporary flare-up) when compared to the blood pressure readings noted on the Veteran's entrance examination.  
(b) The Veteran contends that the findings of calcifications on coronary testing in December 2004 establish aggravation of his hypertension.  Please address whether the abnormal stress test, CT scan and other coronary tests establish that the Veteran's hypertension permanently worsened during service.
(c) If you conclude that the Veteran's hypertension was permanently worsened during military service, then provide an opinion as to whether the hypertension permanently worsened beyond the natural progression of the disease during service.  
(d) Please provide the medical reasoning for your conclusions. 

If the original examiner is not available, the claims file should be provided to another physician of similar qualifications for review and to obtain the requested opinions.  If a new examination is deemed necessary to respond to the questions, one should be scheduled. 

2.  After the above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


